       Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 G&A FAMILY ENTERPRISES, LLC
 d/b/a SMOKIN’ PIG BBQ and
 GIBSON & ADAMS FAMILY
 ENTERPRISES, LLC d/b/a SMOKIN’
 PIG, Georgia Limited Liability
 Companies,

             Plaintiffs,
       v.                                     CIVIL ACTION NO.
                                              1:20-CV-03192-JPB
 AMERICAN FAMILY INSURANCE
 COMPANY, a Wisconsin Insurance
 Company, and MIDVALE
 INDEMNITY COMPANY, a
 Wisconsin Insurance Company,

             Defendants.

                                     ORDER

      This matter is before the Court on American Family Insurance Company and

Midvale Indemnity Company’s (collectively, “Defendants”) Motion to Dismiss

Plaintiffs’ First Amended Complaint [Doc. 24]. This Court finds as follows:

            ALLEGED FACTS AND PROCEDURAL HISTORY

      G&A Family Enterprises, LLC, and Gibson & Adams Enterprises, LLC,

(collectively, “Plaintiffs”) operate two barbeque restaurants in Georgia—one in

Tallapoosa and one in Bowden. [Doc. 16, p. 2]. Defendants are issuers of
        Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 2 of 17




business insurance policies. Plaintiff G&A has a business insurance policy with

Defendant American Family. [Doc. 24-3, p. 4]. Plaintiff Gibson has a business

insurance policy with Defendant Midvale. [Doc. 24-4, p. 1]. Although issued by

two different entities, the pertinent language of the two policies is similar.

      Relevant to the coverage dispute in this case, both policies contain a

“Business Income Loss” provision. The provision provides that

         [w]e will pay for the actual loss of Business Income you sustain
         due to the necessary suspension of your ‘operations’ during the
         ‘period of restoration.’ The suspension must be caused by direct
         physical loss of or damage to property at the described premises.

         …

         We will only pay for loss of Business Income that you sustain
         during the ‘period of restoration’ and that occurs within 12
         consecutive months after the date of direct physical loss or
         damage.

[Doc. 24-3, p. 15 and Doc. 24-4, pp. 19-20].

      In a subsequent definitions section, both policies define “period of

restoration” as the time period that begins seventy-two hours after the time of

direct physical loss or damage and ends on the earlier of the date when the property

should be repaired or when business is resumed at a new permanent location.

[Doc. 24-3, p. 32 and Doc. 24-4, pp. 46-47].




                                           2
       Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 3 of 17




      In addition to the “Business Income Loss” provision, both policies contain a

“Civil Authority” provision. Defendant American Family’s policy provides that

         [w]e will pay for the actual loss of Business Income you sustain
         and necessary Extra Expense caused by action of civil authority
         that prohibits access to the described premises due to direct
         physical loss of or damage to property, other than at the
         described premises, caused by or resulting from any Covered
         Cause of Loss.

[Doc. 24-3, p. 17]. Similarly, Defendant Midvale’s policy provides that

         [w]hen a Covered Cause of Loss causes damage to property
         other than property at the described premises, we will pay for the
         actual loss of Business Income you sustain and necessary Extra
         Expense caused by action of civil authority that prohibits access
         to the described premises, provided that both of the following
         apply:

         (1) Access to the area immediately surrounding the damaged
             property is prohibited by civil authority as a result of the
             damage . . .; and

         (2) The action of civil authority is taken in response to
             dangerous physical conditions resulting from the damage or
             continuation of the Covered Cause of Loss that caused the
             damage, or the action is taken to enable a civil authority to
             have unimpeded access to the damaged property.

[Doc. 24-4, p. 22]

      In addition to the provisions identified above, the insurance policies also

contain certain exclusions to coverage. Relevant here, both insurance policies

contain a virus or bacteria exclusion. The virus exclusion contained in Defendant


                                          3
        Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 4 of 17




American Family’s policy provides that “[w]e will not pay for loss or damage

caused by or resulting from any virus, bacterium or other microorganism that

induces or is capable of inducing physical distress, illness or disease.” [Doc. 24-3,

p. 48]. Similarly, Defendant Midvale’s virus exclusion states that “[w]e will not

pay for loss or damage caused directly or indirectly by virus or bacteria.” [Doc.

24-4, pp. 30-33]. The policy notes that this exclusion applies “regardless of any

other cause or event that contributes concurrently or in any sequence to the loss”

and “whether or not the loss event results in widespread damage or affects a

substantial area.” Id. at 30.

      In early 2020, the United States Government declared COVID-19 to be a

public health emergency. [Doc. 16, p. 4]. In an attempt to slow the uncontrolled

spread of the virus, many federal, state and local governments took drastic action

by implementing or recommending certain restrictions for individuals and

businesses. Id. In Georgia specifically, Governor Brian Kemp issued a series of

executive orders beginning on March 14, 2020. Id. at 5. Similarly, the counties in

which the restaurants are located (Carroll County and Haralson County) also issued

executive orders. Id. at 6. Plaintiffs allege that the orders severely curtailed the

ability of Plaintiffs to carry on any type of business. Id. at 15. More specifically,

Plaintiffs allege that they were not able to operate the restaurants at all for a period


                                           4
        Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 5 of 17




of time. Id. Additionally, Plaintiffs allege that they had to destroy perishable

goods and are no longer able to rely on third-party suppliers to provide adequate

and sufficient goods. Id. Ultimately, Plaintiffs allege that the various executive

orders resulted in a significant loss of revenue.

      To recover some of these losses, Plaintiffs filed insurance claims pursuant to

the “Business Income Loss” and “Civil Authority” provisions of the policies.

After Defendants denied the respective claims, Plaintiffs filed a Complaint in the

State Court of Cobb County on June 18, 2020. [Doc. 1-2]. Defendants removed

the action to this Court on July 31, 2020. [Doc. 1]. On September 17, 2020,

Plaintiffs filed their First Amended Complaint, which contains a single breach of

contract claim. [Doc. 16]. Defendants timely moved to dismiss Plaintiffs’ First

Amended Complaint on October 15, 2020. [Doc. 24].

                               LEGAL STANDARD

      “At the motion to dismiss stage, all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 n.1 (11th Cir.

1999). In determining whether this action should be dismissed for failure to state a

claim, Federal Rule of Civil Procedure 8(a)(2) provides that a pleading must

contain “a short and plain statement of the claim showing that the pleader is


                                           5
        Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 6 of 17




entitled to relief.” Although detailed factual allegations are not necessarily

required, the pleading must contain more than “labels and conclusions” or a

“formulaic recitation of the elements of a cause of action.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). Importantly, “a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.

(citation omitted).

      When analyzing a motion to dismiss, a district court may consider

documents attached to the complaint. A district court may also consider “a

document attached to a motion to dismiss . . . if the attached document is (1)

central to the plaintiff’s claim and (2) undisputed. In this context, ‘undisputed’

means that the authenticity of the document is not challenged.” Day v. Taylor, 400

F.3d 1272, 1276 (11th Cir. 2005). Importantly, “a document need not be

physically attached to a pleading to be incorporated by reference into it; if the

document’s contents are alleged in a complaint and no party questions those

contents, [a district court] may consider such a document provided it meets the

centrality requirement.” Id.

      Here, Defendants have attached several documents to their Motion to

Dismiss. Such documents include the insurance policies at issue as well as the

various executive orders entered in response to the COVID-19 pandemic. Because


                                            6
        Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 7 of 17




these documents are central to Plaintiffs’ breach of contract claim and no party has

objected to this Court’s consideration of them, the Court considers the documents

as a part of its analysis below.

                                   DISCUSSION

      In their Motion to Dismiss, Defendants seek to dismiss Plaintiffs’ First

Amended Complaint for three independent reasons. First, Defendants argue that

the “Business Income Loss” provision does not provide coverage in this case

because no allegations exist that Plaintiffs suffered a direct physical loss. Second,

Defendants argue that the “Civil Authority” provision does not cover Plaintiffs’

alleged losses because Plaintiffs failed to allege that the various governmental

orders prohibited them from accessing their properties. Third, Defendants argue

that both policies contain broad exclusions for viruses that apply to the COVID-19

pandemic. Before turning to the merits, the Court will consider the general

principles governing the interpretation of insurance contracts under Georgia law.

These principles are necessary, as they inform the analysis that follows.

      1. General Principles of Insurance Contracts

      Under Georgia law, insurance contracts “are interpreted by ordinary rules of

contract construction.” Boardman Petroleum, Inc. v. Federated Mut. Ins. Co., 498

S.E.2d 492, 494 (Ga. 1998). Contract interpretation requires three steps:


                                          7
        Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 8 of 17




         First, the trial court must decide whether the language is clear
         and unambiguous. If it is, the court simply enforces the contract
         according to its clear terms; the contract alone is looked to for its
         meaning. Next, if the contract is ambiguous in some respect, the
         court must apply the rules of contract construction to resolve the
         ambiguity. Finally, if the ambiguity remains after applying the
         rules of construction, the issue of what the ambiguous language
         means and what the parties intended must be resolved by a jury.

City of Baldwin v. Woodard & Curran, Inc., 743 S.E.2d 381, 389 (Ga. 2013).

      With respect to the first step, “[t]he court [initially] looks to the four corners

of the agreement to ascertain the meaning of the contract from the language

employed.” Brogdon v. Pro Futures Bridge Cap. Fund, L.P., 580 S.E.2d 303, 306

(Ga. Ct. App. 2003). In that analysis, “[w]ords generally [are ascribed] their usual

and common signification.” O.C.G.A. § 13-2-2(2). “[W]here the language of [the]

contract is clear, unambiguous, and capable of only one reasonable interpretation,

no construction is necessary or even permissible by the trial court.” Ainsworth v.

Perreault, 563 S.E.2d 135, 140–41 (Ga. Ct. App. 2002). See also Triple Eagle

Assocs., Inc. v. PBK, Inc., 704 S.E.2d 189, 195–96 (Ga. Ct. App. 2010) (stating

that “where the terms of a written contract are plain and unambiguous, a court must

confine itself to the four corners of the document to ascertain the parties’ intent,

and is not permitted to strain the construction of a contract, so as to discover an

ambiguity”) (internal punctuation omitted).



                                           8
        Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 9 of 17




      Conversely, “[a]n insurance contract will be deemed ambiguous only if its

terms are subject to more than one reasonable interpretation.” State Farm Mut.

Auto. Ins. Co. v. Staton, 685 S.E.2d 263, 265 (Ga. 2009). In the event of

ambiguity, the insurance policy will be “construed liberally against the insurer and

most favorably for the insured.” Id. Importantly,

         while an ambiguity is to be construed in favor of the insured,
         “this court may not strain the construction of the policy so as to
         discovery an ambiguity.” In other words, the rule of liberal
         construction of an insurance policy cannot be used to create an
         ambiguity where none, in fact, exists.

Id. at 265-66 (internal citation omitted).

      2. Direct Physical Loss and the “Business Income Loss” Provision

      As previously stated, Plaintiffs allege that Defendants were required to

provide coverage for their losses under the “Business Income Loss” provisions.

Significantly, both parties agree that for coverage to exist under the “Business

Income Loss” provisions, there must be “direct physical loss or damage” to the

property that is insured. In their Motion to Dismiss, Defendants argue that

Plaintiffs’ COVID-19 related losses are not covered by their insurance policies

because they have not alleged direct physical loss or physical damage. In

response, Plaintiffs contend that the meaning of “direct physical loss or damage” is

ambiguous and must be construed in favor of denying the motion to dismiss.


                                             9
       Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 10 of 17




Moreover, Plaintiffs argue that they suffered physical loss because they shut down

operations entirely for a lengthy period of time and during this period, Plaintiffs’

food and other perishable supplies were wasted.

      In AFLAC Inc. v. Chubb & Sons, Inc., the Georgia Court of Appeals

analyzed the meaning of “direct physical loss of, or damage to” contained in an

insurance policy. 581 S.E.2d 317, 318-19 (Ga. Ct. App. 2003). The court

determined that the words “loss of” and “damage to” make clear “that coverage is

predicated upon a change in the insured property resulting from an external event

rendering the insured property, initially in a satisfactory condition, unsatisfactory.”

Id. at 319. The court further held that “[t]he word ‘direct’ as modifying the word

‘physical’ means only that the change in the insured property occurred by the

action of the fortuitous event triggering coverage.” Id. In sum, the court

concluded that the term “direct physical loss of, or damage to” in an insurance

policy contemplates “an actual change in insured property then in a satisfactory

state, occasioned by accident or other fortuitous event directly upon the property

causing it to become unsatisfactory for future use or requiring that repairs be made

to make it so.” Id.

      The Eleventh Circuit Court of Appeals has also addressed the definition of

direct physical loss. Although Mama Jo’s Inc. v. Sparta Insurance Co. involved


                                          10
       Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 11 of 17




Florida law, the Eleventh Circuit Court of Appeal’s definition of “direct physical

loss” in that case did not turn on the interpretation of Florida law, so it is helpful

here. 823 F. App’x 868, 879 (11th Cir. 2020). There, the court looked to the plain

meaning of the phrase to find that the words “direct” and “physical” modify “loss”

and “‘impose the requirement that the damage be actual.’” Id. (affirming grant of

summary judgment to the insurer because the insured could not demonstrate actual

physical loss).

      In this case, although the phrase “direct physical loss” is not defined in

either policy, the Court finds that its plain and literal meaning (based on certain

related definitions in the policies and applicable case law) requires actual, physical

damage to the covered premises. This meaning is clear and unambiguous, and the

Court therefore ends its inquiry at this step. See Woodmen v. World Life Ins. Soc.

v. Etheridge, 154 S.E.2d 369, 372 (Ga. 1967) (reminding courts that “an

unambiguous policy requires no construction, and its plain terms must be given full

effect even though they are beneficial to the insurer and detrimental to the

insured”).

      The Court now applies the definition of “direct physical loss” to the facts of

this case. Here, Plaintiffs have not sufficiently alleged that there was an actual

change to the physical condition of the restaurants because of the executive orders.


                                           11
       Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 12 of 17




Although Plaintiffs argue that the executive orders resulted in the inability to

operate for a specific period of time, the executive orders did not physically change

the insured properties. “Every physical element of the dining rooms—the floors,

the ceilings, the plumbing, the HVAC, the tables, the chairs—underwent no

physical change as a result of the [executive orders].” Henry’s Louisiana Grill v.

Allied Ins. Co., 495 F. Supp. 3d 1289, 1295 (N.D. Ga. 2020). Simply put, there

was no change to the restaurants resulting from an external event that transformed

the properties from satisfactory condition to unsatisfactory condition.

Significantly, many other courts within the Eleventh Circuit have reached this

same conclusion. See, e.g., Karmel Davis & Assocs., Attorneys-at-Law, LLC v.

Hartford Fin. Servs. Grp., Inc., No. 1:20-cv-02181, 2021 WL 420372, at *4 (N.D.

Ga. Jan. 26, 2021) (dismissing the case because “the ‘likely’ presence of COVID-

19 cannot be regarded as a physical change, as it does not and has not physically

altered the insured property” and explaining that “[a]lthough the virus is

transmitted through the air and may adhere to surfaces briefly, there is no

indication that it causes any sort of physical change to the property it touches”); El

Novillo Rest. v. Certain Underwriters at Lloyd’s, No. 1:20-cv-21525, 2020 WL

7251362, at *6 (S.D. Fla. Dec. 7, 2020) (collecting cases).




                                          12
       Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 13 of 17




      Ultimately, this Court finds that the contract language at issue here is not

ambiguous, and because the executive orders did not create a “direct physical loss”

of Plaintiffs’ properties, the “Business Income Loss” provision does not apply to

Plaintiffs’ claims. See Henry’s Louisiana Grill, 495 F. Supp. 3d at 1296 (holding

that allegations of “direct physical loss or damage” as a result of executive orders

were insufficient to state a claim for which relief can be granted and recognizing

that other courts within the Eleventh Circuit have reached identical results).

      3. The “Civil Authority” Provisions

      Plaintiffs also allege that Defendants should have provided coverage under

the “Civil Authority” provisions in the policies. It is undisputed that both of the

“Civil Authority” provisions provide that Defendants will pay for the actual loss of

business income when access to the policyholder’s property is prohibited by a civil

authority because of direct physical loss or damage to another property. In their

Motion to Dismiss, Defendants argue that Plaintiffs have not alleged any direct

physical loss or damage to any property. Defendants further argue that Plaintiffs

failed to allege any action of a civil authority that prohibited access to their

properties.

      The analysis contained in Henry’s Louisiana Grill is instructive.

         Plaintiffs have not pleaded sufficient facts to demonstrate
         coverage under the Civil Authority provision. The provision

                                           13
       Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 14 of 17




         contains several clear conditions precedent for coverage. First,
         the Plaintiffs have pleaded no facts regarding a civil authority's
         action that prohibited access to the premises. The Governor's
         Executive Order had no substantive provisions limiting access to
         private businesses or their operations. While the Order could be
         read as “advising” residents to stay home, the Order itself does
         not represent an action to prohibit access to the described
         premises. And the Plaintiffs point to no other action by a civil
         authority that could have prohibited access to their dining rooms
         at the time of the closure. Second, the Plaintiffs pleaded no facts
         that the areas “immediately surrounding” the damaged properties
         were blocked by the civil authority. In fact, the Plaintiffs do not
         identify any particular property around their premises which was
         damaged by COVID-19 or had its access restricted by a civil
         authority.

Id. at 1296-97 (internal citations omitted).

      After careful review of Plaintiffs’ First Amended Complaint, this Court finds

that Plaintiffs have wholly failed to allege that they were prohibited from accessing

their restaurants. Moreover, Plaintiffs have not alleged any facts which would

show a direct physical loss or damage to any property. Thus, by failing to plead

sufficient facts to satisfy several conditions precedent, Plaintiffs cannot claim

coverage under the “Civil Authority” provision.

      4. The Virus or Bacteria Exclusion

      As explained in the preceding sections, Plaintiffs have not alleged sufficient

facts to support a claim for coverage under either the “Business Income Loss”

provisions or the “Civil Authority” provisions. As such, this Court need not


                                          14
       Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 15 of 17




analyze whether the virus exclusion even applies in this case. Id. at 1297 n.3. In

an abundance of caution, however, this Court will nevertheless undertake the

analysis.

      In their Motion to Dismiss, Defendants contend that the virus exclusions

contained in the policies exclude coverage for Plaintiffs’ alleged losses. In

response, Plaintiffs do not dispute that the virus exclusions bar the claims. Instead,

Plaintiffs argue, without citing to any case law, that the virus exclusions render the

insurance contract illusory. In other words, Plaintiffs contend that if the virus

exclusions are allowed to stand, they will exclude “virtually all risk of loss” and

the “policy coverage will cease to be a contract of insurance.” [Doc. 25-1, p. 19].

      “A policy is considered illusory when it ‘purport[s] to offer coverage that

inevitably will be defeated by one of the policy’s exclusions’ or when an exclusion

in another part ‘completely nullifies the coverage.’” Evanston Ins. Co. v.

Littlejohn, No. 1:15CV-897, 2017 WL 6373992, at *6 (N.D. Ga. Sept. 5, 2017).

Under Georgia law, “the policy may not offer coverage that is chimerical.”

Cynergy, LLC v. First Am. Title Ins. Co., 706 F.3d 1321, 1327 (11th Cir. 2013).

Stated another way, an insurance policy is only illusory when it results in a

complete lack of any policy coverage.




                                          15
       Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 16 of 17




      After considering the rules above, this Court finds that the virus exclusions

do not render the policies illusory. This is not a situation where the exclusion

completely nullifies the coverage. For instance, the policies at issue would still

provide coverage for a “Business Income Loss” if the properties were damaged by

a fire or a hurricane. Excluding one potential cause of loss does not render

coverage illusory when other potential covered causes still exist.

      In this case, the virus exclusions, which are unambiguous, bar Plaintiffs’

claims based on COVID-19 related losses. Hilco, Inc. v. Hartford Fire Ins. Co.,

No. 1:20-CV-4514, 2021 WL 1540997, at *2 (N.D. Ga. Apr. 12, 2021). No

dispute exists that COVID-19 is a virus and that Plaintiffs have alleged that they

have suffered losses because of the executive orders implemented to combat the

virus. Here, Plaintiffs claim no losses that were not caused, at least indirectly, by

the virus. As such, even if Plaintiffs’ claims were covered under the policies, the

virus exclusions would apply to bar the claims.




                                          16
      Case 1:20-cv-03192-JPB Document 32 Filed 05/13/21 Page 17 of 17




                               CONCLUSION

     For the foregoing reasons, Defendants’ Motion to Dismiss Plaintiffs’ First

Amended Complaint [Doc. 24] is GRANTED. As such, Plaintiffs’ claims are

DISMISSED with prejudice. The Clerk is DIRECTED to close this case.

     SO ORDERED this 13th day of May, 2021.




                                       17
